DETAILED ACTION


Status of Claims
•    The following is a first, non-final office action in response to the communication filed 04/05/2022.
•    Claims 11-20 have been canceled.
•    Claims 21-30 have been added.
•    Claims 1-10 and 21-30 are currently pending and have been examined.

Election/Restriction
	Applicant’s election without traverse of claims 1-10 and 21-30 in the reply filed 04/05/2022 is acknowledged.

Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 62/896,485 filed 09/05/2019 has been received and acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-10 are directed to a process, claims 21-29 are directed to a manufacture, and claim 30 is directed to a machine. Therefore, claims 1-10 and 21-30 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as “2019 PEG.”  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
extracting multiple sets of feature vectors from each of a plurality of images in an image catalog using, for each of the plurality of images, multiple image classification algorithms; 
for a first image in the plurality of images: 
generating multiple similarity scores between the first image and each of one or more other images in the image catalog based on the feature vectors extracted from the first image and the one or more other images using each of the multiple image classification algorithms; 
applying a first set of weights to the multiple similarity scores to generate respective weighted similarity scores between the first image and each of the one or more other images; and 
storing the weighted similarity scores; 
receiving a query from a user for images similar to the first image; and 
in response to the query, selecting similar images for output to the user from the one or more other images based on the weighted similarity scores.
The above limitations recite the concept of identifying similar items.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims recite recommending similar products for sale. Applicant’s specification, see at least [0003], details how the invention relates to retailer recommendations and sellers of products. Therefore, the claims are directed to sales activities and behaviors. Independent claims 21 and 30 recite similar limitations as claim 1 and, as such, fall within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 21, and 30 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the Alice/Mayo test, claims 1, 21, and 30 recite additional elements, such as a non-transitory computer readable storage medium storing executable computer program code, a processor, and a system. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 21, and 30 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 21, and 30 merely recite a commonplace business method (i.e., identifying similar items) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 21, and 30 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 21, and 30 specifying that the abstract idea of identifying similar items is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 21, and 30 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 21, and 30 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 21, and 30 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 21, and 30, these claims recite additional elements, such as a non-transitory computer readable storage medium storing executable computer program code, a processor, and a system. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1, 21, and 30 are manual processes, e.g., receiving information, sending information, analyzing information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 21, and 30 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 21, and 30 specifying that the abstract idea of identifying similar items is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 21, and 30 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 21, and 30 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-10 and 22-29, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2-10 and 22-29 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 2-3, 6-7, 10, 22-23, and 26-27 fail to identify additional elements and as such, are not indicative of integration into a practical application.  Dependent claims 4-5, 8-9, 24-25, and 28-29 further recite the additional elements of a grid search, an online retail website, a webpage, and at least one neural network-based algorithm. Similar to the discussion above under Prong Two of Step 2A, although these additional computer-related elements are recited, claims 2-10 and 22-29 merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use. As such, under Step 2A, dependent claims 2-10 and 22-29 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 1, 21, and 30, dependent claims 2-10 and 22-29, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., identifying similar items) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2).  Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use. Accordingly, under the Alice/Mayo test, claims 1-10 and 21-30 are ineligible.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8, 10, 21-23, 25-26, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chittar et al. (US 20110314031 A1), hereinafter Chittar.

In regards to claim 1, Chittar discloses a method comprising (Chittar: [0035]):
extracting multiple sets of feature vectors from each of a plurality of images in an image catalog using, for each of the plurality of images, multiple image classification algorithms (Chittar: [0059] – “parse or process images submitted to it to generate…a number of a feature vector…for each image… ‘feature vector,’ and ‘digest’ are used interchangeably”; [0060] – “multiple feature vectors 88 are generated by the processing of each image”; [0095] – “a digest can include edge information…, color information, pattern, quality, texture…textual information as well as image information such as item attributes”; [0096-0097] – “Color Detection…performing a color process”; [0110] – “Texture detection can be performed by the system using grey level co-occurrence analysis”; [0114] – “the system may rotate at least one of the images”);
for a first image in the plurality of images: generating multiple similarity scores between the first image and each of one or more other images in the image catalog based on the feature vectors extracted from the first image and the one or more other images using each of the multiple image classification algorithms (Chittar: [0123] – “a combination of image comparison operations (for example: distance between color histograms, discussed above, cosine similarity of edge matrices, pattern comparison, and the like), textual similarity…ColorSim is the distance between color digests of the two images EdgeSim is the distance between edge digests of the two images SimilarityScore is the score computed above in the first-pass”; [0074] – “the query feature vectors or index sets 88 are compared to the index data in the index database 37 to identify images similar or identical to the query image”; examiner note: colorSim, edgeSim, and similarity score are multiple similarity scores);
applying a first set of weights to the multiple similarity scores to generate respective weighted similarity scores between the first image and each of the one or more other images (Chittar: [0122-0123] – “the digest of the query image will be compared against the digests in the index database to determine digests similar to the query image digest…the profiles for image similarity search can be: w.sub.--1*ColorSim(colordigest)+w.sub.--2*EdgeSim(edgedigest)+w.sub.--3*- SimilarityScore[,] where w is a weight customizable by pivot item category”); and
storing the weighted similarity score (Chittar: [0138] – “one component may perform an operation, and store the output of that operation in a memory device”; [0123] – “ranking…might use a combination of image comparison operations…the profiles for image similarity search can be: w.sub.--1*ColorSim(colordigest)+w.sub.--2*EdgeSim(edgedigest)+w.sub.--3*- SimilarityScore”; see also [0146]);
receiving a query from a user for images similar to the first image (Chittar: [0072] and Fig. 5 – “method 130 is initiated by user submission of a query, at block 132, via the image search application 59 of FIG. 2, and includes a query image on which the search is to be based”; [0032] – “a query image is subsequently presented in order to search for identical or similar images in the image database”); and
in response to the query, selecting similar images for output to the user from the one or more other images based on the weighted similarity scores (Chittar: [0123-0124] – “a second pass ranking that re-sorts these top N items might use a combination of image comparison operations…to produce a final ordering which is presented to users. In this case, as an example, the profiles for image similarity search can be: w.sub.--1*ColorSim(colordigest)+w.sub.--2*EdgeSim(edgedigest)+w.sub.--3*- SimilarityScore[,] where w is a weight customizable by pivot item category… when a user selects an item for a query, the optimum weights for that item's category can be used to rank the results to be presented to the user”; see also [0048]).
In regards to claim 2, Chittar discloses the method of claim 1. Chittar further discloses wherein the first image is associated with a first category, and wherein the method further comprises, for a second image associated with a second category (Chittar: [abstract] – “searching for similar items of various categories”);
generating a second set of similarity scores between the second image and one or more other images in the image catalog based on the feature vectors extracted from the second image and the one or more other images using each of the multiple image classification algorithms (Chittar: [0123] – “a combination of image comparison operations (for example: distance between color histograms, discussed above, cosine similarity of edge matrices, pattern comparison, and the like), textual similarity…ColorSim is the distance between color digests of the two images EdgeSim is the distance between edge digests of the two images SimilarityScore is the score computed above in the first-pass”; [0074] – “the query feature vectors or index sets 88 are compared to the index data in the index database 37 to identify images similar or identical to the query image”; [abstract] – “searching for similar items of various categories”); and
applying a second set of weights to the second set of similarity scores to generate respective weighted similarity scores between the second image and each of the one or more other images (Chittar: [0122-0123] – “the digest of the query image will be compared against the digests in the index database to determine digests similar to the query image digest…the profiles for image similarity search can be: w.sub.--1*ColorSim(colordigest)+w.sub.--2*EdgeSim(edgedigest)+w.sub.--3*- SimilarityScore[,] where w is a weight customizable by pivot item category”; see also [abstract]);
wherein the second set of weights are associated with the second category and the second set of weights is different from the first set of weights (Chittar: [0123] – “w is a weight customizable by pivot item category”; [0125] – “for category C2, color would be weighted, as w, higher than, say, shape or texture…for shoes people might care more about brand, whereas for dresses, people might care more about pattern, as just one example”).

In regards to claim 3, Chittar discloses the method of claim 2. Chittar further discloses selecting the first set of weights based at least in part on similarity scores generated by applying the multiple image classification algorithms to a golden set of images associated with the first category (Chittar: [0125] and Fig. 15– “The method of obtaining weights w above, by human judges is discussed with respect to FIG 15…Training sets can be sent to users and choices of the users are monitored. This can be done by using, as one example, a crowd sourcing website or algorithm…The ecommerce system knows what categories the target images are in, and their color, shape and, at least potentially, texture. For example, the ecommerce system knows how similar the color of T1 is to, say, C1, and the color of T1 is to, say, C3, and the color of T1 to, say, C1 The same is known as to shape and the same is known as to texture, and the like. From the foregoing information, the system can calculate, for a given category, all of the target images, and the candidate comparisons and determine, for example, that the feature of the candidate that was most highly correlated with judgment scores was, for example, color”; [0110] – “Texture detection can be performed by the system using grey level co-occurrence analysis”; [0123] – “a combination of image comparison operations (for example: distance between color histograms, discussed above, cosine similarity of edge matrices, pattern comparison, and the like)”; examiner note: because the target images are part of the system, they have been submitted to the system (see also [0058]) and the golden set is interpreted to be the target images of known attributes, consistent with Specification paragraph [0036]).
In regards to claim 5, Chittar discloses the method of claim 2. Chittar further discloses wherein the image catalog includes images of products sold through an online retail website, and wherein the first and second categories represent first and second categories of the products sold through the online retail website (Chittar: [0035] – “image comparison in a publication system, such as a network-based marketplace”; [0050] – “marketplace platform 12 may also include an image indexing application 61 to parse or process images uploaded via the image application 58”; [0061] – “Each entry in the index database 37 is linked to at least one image in the listing image database 36. Further, the images stored in the image database 36 are linked to associated item listings in the item listing database 3”; [0095] – “information to be stored about the item the seller is listing,…the item category (e.g., shoes, handbags, and the like); see also [0036]; [0125]).

In regards to claim 6, Chittar discloses the method of claim 1. Chittar further discloses wherein the first set of weights comprises a weight corresponding to each of the image classification algorithms, and wherein at least two weights in the first set of weights are different (Chittar: [0122-0123] – “the digest of the query image will be compared against the digests in the index database to determine digests similar to the query image digest…the profiles for image similarity search can be: w.sub.--1*ColorSim(colordigest)+w.sub.--2*EdgeSim(edgedigest)+w.sub.--3*- SimilarityScore[,] where w is a weight customizable by pivot item category”; [0125] – “So for category C2, color would be weighted, as w, higher than, say, shape or texture”).

In regards to claim 8, Chittar discloses the method of claim 1. Chittar further discloses wherein the image catalog includes images of products sold through an online retail website, wherein the first image is an image of a product displayed on a product webpage of the online retail website, and wherein the method further comprises: outputting the similar images for display to the user via the product webpage of the online retail website (Chittar: [0083] – “search results are provided as a list of item listings extracted from the item listing database 35, the displayed item listing being the item listings linked to the top ranked image”; [0122] – “a listing query sometimes referred to as "query image") can be subsequently presented by web client 16 of FIG. 1 in order to search for images in the index database 37 that are identical or similar to the listing query”; [0035] – “a network-based marketplace”; [0050] – “marketplace platform 12 may also include an image indexing application 61 to parse or process images uploaded via the image application 58”; [0061] – “Each entry in the index database 37 is linked to at least one image in the listing image database 36. Further, the images stored in the image database 36 are linked to associated item listings in the item listing database 3”; [0095] – “information to be stored about the item the seller is listing,…the item category (e.g., shoes, handbags, and the like); see also [0036]; [0125]).

In regards to claim 10, Chittar discloses the method of claim 1. Chittar further discloses preprocessing each of the plurality of images to generate preprocessed images, wherein at least one of the multiple image classification algorithms is applied to the preprocessed images (Chittar: [0034] – “the index sets are generated by first performing an edge detection algorithm on the image and then normalizing the image”; [0090] and Fig. 6 – “illustrated in FIG. 8, the subject image is first subjected to edge detection and normalization, to produce a normalised edge image 202. Thereafter, the normalised edge image 202 is partitioned at three different grid resolutions. In the example embodiment, the image 202 is partitioned at a 5.times.5 resolution to produce a first grid 240; it is partitioned at a 10.times.10 resolution to produce a second grid 242; and it is partitioned at a 20.times.20 resolution to produce a third grid 244. Each of these grids is further processed to produce respective collections of index sets 88”; see also [0095]; [0097]).

In regards to claim 21, claim 21 is directed to a medium. Claim 21 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. Chittar discloses the limitations of claim 1 as noted above. Chittar further discloses a non-transitory computer readable storage medium storing executable computer program code, the computer program code when executed by a processor causing the processor to perform (Chittar: [0142]). Claim 21 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 22-23, 25-26, and 28, all the limitations in medium claims 22-23, 25-26, and 28 are closely parallel to the limitations of method claims 2-3, 5-6, and 8 analyzed above and rejected on the same bases.  

In regards to claim 30, claim 30 is directed to a system. Claim 30 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. Chittar discloses the limitations of claim 1 as noted above. Chittar further discloses an image recommendation system, comprising: a processor; and a non-transitory computer readable storage medium storing executable computer program code, the computer program code when executed by the processor causing the processor to perform (Chittar: [0135]). Claim 30 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chittar, in view of Soni et al. (US 20180285459 A1), hereinafter Soni, in view of Xu et al. (US 20120246028 A1), hereinafter Xu.

In regards to claim 4, Chittar discloses the method of claim 3. Chittar further discloses wherein the golden set of images includes images having predetermined similarities, and wherein generating the first set of weights comprises (Chittar: [0125] and Fig. 15– “The ecommerce system knows what categories the target images are in, and their color, shape and, at least potentially, texture. For example, the ecommerce system knows how similar the color of T1 is to, say, C1, and the color of T1 is to, say, C3, and the color of T1 to, say, C1 The same is known as to shape and the same is known as to texture, and the like”): 
extracting, by the multiple image classification algorithms, feature vectors from each of a plurality of images in the golden set of images (Chittar: [0059] – “parse or process images submitted to it to generate…a number of a feature vector…for each image… ‘feature vector,’ and ‘digest’ are used interchangeably”; [0060] – “multiple feature vectors 88 are generated by the processing of each image”; [0095] – “a digest can include edge information…, color information, pattern, quality, texture…textual information as well as image information such as item attributes”; [0096-0097] – “Color Detection…performing a color process”; [0110] – “Texture detection can be performed by the system using grey level co-occurrence analysis”; [0114] – “the system may rotate at least one of the images”; [0125] and Fig. 15– “The ecommerce system knows what categories the target images are in, and their color, shape and, at least potentially, texture”; see also [0058]); 
generating raw similarity scores between pairs of images in the golden set using the feature vectors extracted from each image in the pairs (Chittar: [0123] – “a combination of image comparison operations (for example: distance between color histograms, discussed above, cosine similarity of edge matrices, pattern comparison, and the like), textual similarity…ColorSim is the distance between color digests of the two images EdgeSim is the distance between edge digests of the two images SimilarityScore is the score computed above in the first-pass”;  [0125] and Fig. 15– “The ecommerce system knows what categories the target images are in, and their color, shape and, at least potentially, texture. For example, the ecommerce system knows how similar the color of T1 is to, say, C1, and the color of T1 is to, say, C3, and the color of T1 to, say, C1 The same is known as to shape and the same is known as to texture, and the like”);
performing a technique to select weights to apply to the raw similarity scores to generate weighted similarities (Chittar: [0125] – “To determine the optimum combination of weights across all features, an approach such as linear regression could be used, and many other modeling techniques could also be applied”; [0123] – “the profiles for image similarity search can be: w.sub.--1*ColorSim(colordigest)+w.sub.--2*EdgeSim(edgedigest)+w.sub.--3*- SimilarityScore[,] where w is a weight customizable by pivot item category”; see also [abstract]); and 
storing the selected weights as the first set of weights ((Chittar: [0138] – “one component may perform an operation, and store the output of that operation in a memory device”; [0123] – “ranking…might use a combination of image comparison operations…the profiles for image similarity search can be: w.sub.--1*ColorSim(colordigest)+w.sub.--2*EdgeSim(edgedigest)+w.sub.--3*- SimilarityScore”; see also [0146])).
Chittar further discloses the scores comprising the predetermined similarities (Chittar: [0123]), yet Chittar does not explicitly disclose that a technique comprises a grid search or that a weighted score is within a threshold of the predetermined scores.
However, Soni teaches a similar product search (Soni: [0023]), including a technique comprising a grid search (Soni: [0083] – “the hyperparameters were tuned using grid search”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the grid search of Soni in the method of Chittar because Chittar already discloses determinations using a technique and Soni is merely demonstrating that the technique may be a grid search. Additionally, it would have been obvious to have included a technique comprising a grid search as taught by Soni because techniques to determine information are well known and the use of this in a product query setting would have allowed for improved operational efficiency (Soni: [0004-0006]).
Additionally, Xu teaches a similar product search (Xu: [abstract]), including that a weighted score is within a threshold of the predetermined scores (Xu: [0028] – “Item Count Weight and Item demand weight is the weight value for the corresponding factors. In some embodiments, the value of the weight ranges from 0-1, and the sum of the various weights is 1”; examiner note: the threshold would be the highest score, because the weighted score cannot exceed that).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the threshold of Xu in the method of Chittar because Chittar already discloses a weighted score and Xu is merely demonstrating that the score is within a threshold. Additionally, it would have been obvious to have included that a weighted score is within a threshold of the predetermined scores as taught by Xu because weights equaling to one is well known and the use of this in a product query setting would have provided efficient or convenient approaches to find products that meet the demands or interests of the buyers (Xu: [0003]; [0010]).

In regards to claim 24, all the limitations in medium claim 24 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases.  

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chittar, in view of Xu.

In regards to claim 7, Chittar discloses the method of claim 6. Chittar further discloses the weights corresponding to each of the image classification algorithms (Chittar: [0125] – “To determine the optimum combination of weights across all features, an approach such as linear regression could be used, and many other modeling techniques could also be applied”; [0123] – “the profiles for image similarity search can be: w.sub.--1*ColorSim(colordigest)+w.sub.--2*EdgeSim(edgedigest)+w.sub.--3*- SimilarityScore[,] where w is a weight customizable by pivot item category),
yet Chittar does not explicitly disclose that the weights each have a value between zero and one, and wherein the first set of weights together sum to a value of one.
However, Xu teaches a similar product search (Xu: [abstract]), including that the weights each have a value between zero and one, and wherein the first set of weights together sum to a value of one (Xu: [0028] – “Item Count Weight and Item demand weight is the weight value for the corresponding factors. In some embodiments, the value of the weight ranges from 0-1, and the sum of the various weights is 1”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the weight values of Xu in the method of Chittar because Chittar already discloses a weighted score and Xu is merely demonstrating that the weights have specific values. Additionally, it would have been obvious to have included that the weights each have a value between zero and one, and wherein the first set of weights together sum to a value of one as taught by Xu because weights equaling to one is well known and the use of this in a product query setting would have provided efficient or convenient approaches to find products that meet the demands or interests of the buyers (Xu: [0003]; [0010]).

In regards to claim 27, all the limitations in medium claim 27 are closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases.  

Claims 9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chittar, in view of Liu et al. (US 20190108411 A1), hereinafter Liu.

In regards to claim 9, Chittar discloses the method of claim 1. Chittar further discloses wherein the multiple image classification algorithms at least one visual descriptor-based algorithm (Chittar: [0123] – “a combination of image comparison operations (for example: distance between color histograms, discussed above, cosine similarity of edge matrices, pattern comparison, and the like), textual similarity…ColorSim is the distance between color digests of the two images EdgeSim is the distance between edge digests of the two images SimilarityScore is the score computed above in the first-pass”; [0074] – “the query feature vectors or index sets 88 are compared to the index data in the index database 37 to identify images similar or identical to the query image”; examiner note: algorithms to find color, pattern, etc. are interpreted to be visual-descriptor based),
yet Chittar does not explicitly disclose the algorithms comprising at least one neural network-based algorithm.
However, Liu teaches a similar product search (Liu: [0038]), including the algorithms comprising at least one neural network-based algorithm (Liu: [0035] – “features may be extracted from the product image by using a convolutional neural network (CNN)”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the neural network of Liu in the method of Chittar because Chittar already discloses determinations using a technique and Liu is merely demonstrating that the technique may be neural networks. Additionally, it would have been obvious to have included the algorithms comprising at least one neural network-based algorithm as taught by Liu because neural networks are well known and the use of this in a product query setting would have allowed for rapid and efficient location of an object in an image, saving the work of manually labeling images (Liu: [abstract]).

In regards to claim 29, all the limitations in medium claim 29 are closely parallel to the limitations of method claim 9 analyzed above and rejected on the same bases.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Waldo (US 10140515 B1) teaches method of classifying items in an image. Feature vectors are generated from the image. Weighted similarity scores are calculated.
NPL Reference U teaches recommending products that look similar. Category, color, and pattern of products are detected. The features can be adjusted and removed, and other features like brand added. Similar items are detected based on the features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625